         Case 3:05-cr-00233-RNC Document 109 Filed 04/19/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                              CRIMINAL NO. 3:05-cr-00233-RNC

        v.
                                                      April 19, 2019
ERNEST E. NEWTON, II


                            NOTICE OF JOINT STATUS REPORT

        Pursuant to this Court’s order dated April 8, 2019, Doc. No. 108, the parties hereby

submit this joint status report.

        The parties understand that Mr. Newton and the Connecticut Office of the State’s

Attorney are attempting to resolve the underlying state matter that has given rise to the instant

federal violation petition. Part of the delay in resolving the state matter, however, is the

uncertainty surrounding the federal consequences of a state resolution, and, in particular what

sentence, if any, this Court would impose for violating the terms of supervised release if the

defendant makes any admission to violating state law.

        The parties believe the best way to resolve this matter is to have federal and state defense

counsel meet with the federal and state prosecutors. Assuming all parties agree on a satisfactory

resolution of the state matter, the Government and federal defense counsel in this matter would

be able to recommend to this Court that no further action be taken on the federal violation

petition. Of course, the parties understand that this joint recommendation would in no way bind

the Court, but the parties nonetheless believe that a joint recommendation would help minimize

some of the uncertainty around the federal consequences of a state resolution.

        To this end, the state and federal parties plan to meet and discuss a state resolution on


                                                  1
         Case 3:05-cr-00233-RNC Document 109 Filed 04/19/19 Page 2 of 3



May 7, 2019. The parties also request this Court schedule a status conference on June 18, 2019

to provide an additional update to the Court at that time.


                                              Respectfully submitted,

                                              JOHN H. DURHAM
                                              UNITED STATES ATTORNEY
                                                      /s/
                                              JOHN T. PIERPONT, JR.
                                              ASSISTANT UNITED STATES ATTORNEY
                                              157 Church Street, 25th Floor
                                              New Haven, CT 06510
                                              Tel.: (203) 821-3700




                                                 2
         Case 3:05-cr-00233-RNC Document 109 Filed 04/19/19 Page 3 of 3



                                          CERTIFICATION


       I hereby certify that on April 19, 2019, a copy of the foregoing was filed electronically with

the court and served by mail on anyone unable to accept electronic filing.     Notice of this filing will

be sent to all parties by operation of the Court’s electronic filing system.   Parties may access this

filing through the Court’s system.



                                                    /s/
                                               JOHN T. PIERPONT, JR.
                                               ASSISTANT UNITED STATES ATTORNEY




                                                   3
